Citation Nr: 0719974	
Decision Date: 07/03/07    Archive Date: 07/13/07

DOCKET NO.  05-24 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for myositis of the back has been 
received.

2.  Whether new and material evidence to reopen a claim for 
service connection for a right knee condition has been 
received.

3.  Entitlement to service connection for a left knee 
condition.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel

INTRODUCTION

The veteran served on active duty from August 1941 to March 
1946. 

This appeal comes to the Board of Veterans' Appeals (Board) 
from a November 2004 rating decision in which the RO denied 
service connection for a left knee condition and denied 
reopening the claims for service connection for myositis of 
the back and for a right knee condition.  The veteran filed a 
notice of disagreement (NOD) with the denial of his claims in 
December 2004.  The RO issued a statement of the case (SOC) 
in June 2005, and the veteran filed a substantive appeal (via 
a VA Form 9, Appeal to Board of Veterans' Appeals) in July 
2005.

For the reason expressed below, the claims on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action, on his part, is required.


REMAND

In his July 2005 substantive appeal, the veteran checked the 
box indicating that he desired a hearing before a Veterans 
Law Judge at a local VA office (Travel Board hearing).  There 
is no indication in the claims file that the requested 
hearing has been scheduled or held.  

Pursuant to 38 C.F.R. § 20.700 (2006), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  Since the RO schedules travel board hearings, a 
remand of these matters to the RO is warranted.


Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

The RO should schedule the veteran for a 
Travel Board hearing, pursuant to his 
July 2005 request, at the earliest 
available opportunity.  The RO should 
notify the veteran and his representative 
of the date and time of the hearing, in 
accordance with 38 C.F.R. § 20.704(b) 
(2006), and should associate a copy of 
such notice with the claims file.  After 
the hearing, the claims file should be 
returned to the Board in accordance with 
current appellate procedures.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).

